DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The TD has been excepted and entered into the record, the Double Patenting Rejections have been withdrawn.  The Claim Objections and 35 USC 112 claim rejections have been withdrawn in light of the claim amendments received on 2/22/2022.
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Specifically regarding claims 1, 17 and 28:  applicant argues that the Gesotti reference does not disclose stimulation is automatically activated or initiated based on detected movement parameters.    In paragraph 0033 Gesotti discloses that movement parameters are detected (“lack of movement, acceleration deceleration”, paragraph 0033).  Then in paragraph 0034 Gesotti states “Controller 108 uses the data to control stimulation pulse selector 118 and stimulation voltage/current generator 122 to produce signals for transmission to stimulation electrodes and/or stimulator”.  Clearly, based on the nature of this invention this is typical feedback control which would inherently be automatic activation of the electrodes based on sensor signals (i.e. closed loop feedback). It is further noted that, when read as a whole, the Gesotti reference is stimulating muscles to aid in contraction (“facilitating muscle contraction”, paragraph 0031).  Therefore simply applying the signals randomly in time without a feedback 
Applicant further argues that Gesotti does not disclose manual cuing.  It is first noted that only one of the options (a or b as described by applicant) need be found in the prior art reference since the word “or” is used.  However, the fact that Gesotti has manual adjustment of the stimulation parameters clearly reads on “manually in response to a manual cuing”.  The manual adjustment is disclosed in paragraph 0036.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 15-19, 22-23, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gesotti US 2008/0208288.
Regarding claims 1, 17 and 28:  Gesotti disclose a cueing actuator including stimulation electrodes 120 (figure 1), wherein the electrical stimulation electrodes 120 (figure 1) are configured to be disposed on each leg of a patient to provide bilateral stimulation (figures 5a/5B); a memory for storing a non-transitory computer program (paragraph 0036 discusses software which is embedded in the system, this would inherently be imbedded in memory); and a controller 108 (figure 1) programmed to 
Regarding claim 2: Gesotti discloses a motion sensor (paragraph 0033 “motion sensor”) configured for sensing motion signals (paragraph 0033) of the user and wherein the controller 108 (figure 1) is programmed to receive motion signals from the motion sensor and perform automatic detection of a gait dysfunction or potential dysfunction (paragraphs 0033 and 0036) and to activate the actuator upon detection (paragraphs 0033 and 0036).  
Regarding claims 3 and 18-19:  Gesotti discloses the user interface has a button for manual cueing (paragraph 0036).  Buttons are not specifically disclosed however this is a typical user interface which inherently has buttons. 
Regarding claim 4:  Gesotti discloses that the controller 108 and the cueing actuator are programmed to perform sensory level cueing and motor level cueing (paragraphs 0030-0031). 
Regarding claim 5:  Gesotti discloses bradykinesia and rigidity associated with Parkinson’s disease which is considered to be freeze of gait (paragraph 0030). 
Regarding claim 6:  Gesotti discloses that the intensity is set below a motor threshold (paragraph 0081); therefore the motor threshold is determined and is thus considered to be the determined characteristic. 
Regarding claim 7:  Gesotti disclose that the controller is programmed to activate the cueing actuator to prevent gait dysfunction when the controller senses that the patient is walking (paragraphs 0032-33, 0036 and 0086).
Regarding claim 8:  Gesotti discloses that the controller is programmed to apply electrical stimulation cueing at an intensity insufficient to elicit functional muscle contraction (paragraph 0071); in which the cueing includes afferent nerves (paragraphs 0031 and 0084).  The remainder of the claim language is either functional/intended use language, inherent to physiology language or optional claim language.  Applicant is reminded that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises
Regarding claim 9:  Gesotti discloses that the controller is programmed to activate the cuing actuation to prevent gait dysfunction when the controller senses walking and the controller is programed in a continuous or adaptive cuing mode (paragraphs 0032-33, 0036, 0086). Gesotti is considered to be operating in the adaptive mode (see paragraph 0036). 
Regarding claims 11-12:  Gesotti disclose that the controller is programmed to dynamically modify the cuing in real time according to conditions and to modulate in real time using closed loop control (paragraphs 0036, 0086).
Regarding claims 15-16:  Gesotti discloses that a level or intensity of stimulation can be adjusted with custom limits locally or remotely and the controller is programmed to dynamically choose how to stimulate based on patient characteristics (paragraph 0036). 
Regarding claim 22:  Gesotti discloses a wireless connection between the controller and user interface (paragraph 0039). 
Regarding claim 23: Gesotti discloses that the controller is programmed to activate the cueing for a pre-define duration (this is inherent; the stimulation is not indefinite, figure 2 shows typical signals which end; also see paragraphs 0031, 0067). 
Regarding claim 29:  Gesotti discloses mechanical vibrations as the cueing (paragraphs 0035-36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gesotti US 2008/0208288 in view of Miesel et al. US 2007/0250134.
Regarding claim 10:  Gesotti discloses the claimed invention, however Gesotti does not specifically disclose that upon determination of the gait dysfunctions successful treatment the stimulation ends.  Miesel however teaches of monitoring a gait to determine gait freeze (see figure 11, 132 and 138); stimulation is delivered at 144 and if the gait freeze is not determined 138 (figure 11) the loop goes to monitoring and no additional stimulation.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gesotti to include stopping stimulation if gait freeze is not determined, as taught by Miesel, in order to only stimulate when necessary.    

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gesotti US 2008/0208288 in view of Bleich et al. US 2013/0171599.
Regarding claims 20-21:  Gesotti discloses the claimed invention, however Gesotti does not specifically disclose a user interface is on a watch.  Bleich however teaches of a similar system which has a user interface which resides on a smartphone . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gesotti US 2008/0208288 in view of Tong et al. US 2004/0082979.
Regarding claim 24:  Gesotti discloses the claimed invention, however Gesotti does not specifically disclose patient initiation of stimulation.  Tong however teaches of a manual mode in which the patient initiates stimulation (paragraph 0068).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gesotti to include a manual mode for patient initiation of stimulation, as taught by Tong, in order to stimulate the tissue when needed. 
Allowable Subject Matter
Claims 13-14 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792